Citation Nr: 1132830	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-47 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to September 3, 2010.

2.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss since September 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an increased rating for bilateral hearing loss.  A timely appeal was noted with respect to that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on March 30, 2010.  A copy of the hearing transcript has been associated with the file.

In July 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The Veteran received a VA audiological examination as ordered by the Board in its remand.  The examination was adequate and the findings were sufficient to allow a decision to be rendered on this claim.  The Board is thus satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected hearing loss from noncompensable to 10 percent.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized audiological evaluation in July 2009 was 51.25 decibels in the right ear and 67.5 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 80 percent in the left ear.  An exceptional pattern of hearing loss was shown in the left ear.

2.  The average pure tone thresholds and speech recognition scores for the right ear demonstrated during the July 2009 VA examination correspond to category I, and the scores for the left ear correspond to category V.   

3.  The average pure tone hearing loss on authorized audiological evaluation in September 2010 was 60 decibels in the right ear and 76.25 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 84 percent in the left ear.  An exceptional pattern of hearing loss was shown in the left ear.

4.  The average pure tone thresholds and speech recognition scores for the right ear demonstrated during the September 2010 VA examination correspond to category II, and the scores for the left ear correspond to category VI.   





CONCLUSIONS OF LAW

1.  Prior to September 3, 2010, the criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.      §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010). 

2.  Since September 3, 2010, the criteria for disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June 2009 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: 

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Entitlement to a Compensable Disability Evaluation Prior to September 3, 2010

Prior to September 3, 2010, the only medical evidence which is adequate for rating purposes is the report of an audiology examination conducted by VA in July 2009.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
65
50
51.25
LEFT
65
60
70
75
67.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.

The audiogram reflects a finding of exceptional pattern of hearing loss in the Veteran's left ear, pursuant to 38 C.F.R. § 4.86.  Under Table VI contained in Diagnostic Code 6100, the average pure tone thresholds and speech recognition scores for the left ear demonstrated during the July 2009 VA examination correspond to category IV.  However, because the Veteran's left ear demonstrated an "exceptional" hearing loss, Table VIa is applicable to the hearing loss found in that ear.  38 C.F.R. § 4.86.  Under Table VIa, the hearing loss in the Veteran's left ear corresponds to category V.  Pursuant to 4.86(b), that higher numeral must then be applied.  

The scores for the Veteran's right ear, which does not display an exceptional pattern of hearing loss, correspond to category I under Table VI.  The intersection point for categories V and I under Table VII shows that the Veteran's hearing loss does not exceed the levels contemplated for a compensable rating.  Accordingly, the schedular criteria for a compensable rating for bilateral hearing loss prior to September 3, 2010, were not met. 

Entitlement to a Disability Evaluation in Excess of 10 Percent Since September 3, 2010

The RO has assigned a 10 percent rating effective September 3, 2010.  The Board must consider whether a higher rating is warranted for this period of time.  

Audiometric testing was conducted during clinical evaluations at the VA Medical Center in Salt Lake City in March 2010 and February 2011.  Treatment records note that sensorineural hearing loss in the higher frequencies was observed bilaterally; however, no pure tone thresholds or speech recognition percentages were noted in the medical records.  Thus, the only evidence for this period of time offering a measurable assessment of hearing deficit is a VA audiology examination dated September 3, 2010.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
70
65
60
LEFT
65
75
80
85
76.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  An exceptional pattern of hearing loss in the left ear was found under 38 C.F.R. § 4.86.   

For the left ear, under Table VI contained in Diagnostic Code 6100, the average pure tone thresholds and speech recognition scores demonstrated during the VA examination correspond to category III.  However, under Table VIa, the puretone average of the left ear corresponds to category VI.  Pursuant to 4.86(b), category VI is applicable.  

Under Table VI contained in Diagnostic Code 6100, the scores for the right ear correspond to category II.  The intersection point for these categories (II and VI) under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned 10 percent rating since September 3, 2010.  Accordingly, the Board concludes that the schedular criteria for a disability rating higher than 10 percent for bilateral hearing loss during the period beginning September 3, 2010, are not met.   

The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.      § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash, supra.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Review of the record shows that the Veteran is not employed.  During an April 1999 hearing before a Decision Review Officer, the Veteran asserted that he was unable to obtain employment as a result of his service-connected hearing loss.  A letter of termination from his last known employer, dated October 1997, states that the company was reorganizing and the Veteran's position was being eliminated.  There was no reference to hearing loss.  A November 1997 letter of reference from the same company praised the Veteran's skills and did not refer to hearing loss.  The Veteran also submitted letters of rejection from various employers as evidence of the effect of his hearing loss on his employability; however, none of the letters refer to hearing loss as a factor in the decision not to hire the Veteran.  During his July 2009 VA examination, the Veteran reported to the examiner that he was retired.  He did not indicate that hearing loss played a role in his decision to leave the workforce.  At the September 2010 VA examination, it was reported that hearing loss would have significant effects on the Veteran's occupation, but would not affect usual daily activities.  

The Board has given the lay evidence regarding the symptoms of service-connected disability and its effect on the Veteran's employment careful consideration; however, there is no convincing evidence that his hearing loss interferes with employment more than is contemplated by the current schedular evaluations, or that the Veteran's ability to perform the duties of his employment is significantly affected by his impaired hearing.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher evaluation for service connected bilateral hearing loss.  Thus, the preponderance of the evidence is against the Veteran's increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 





(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to September 3, 2010, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss since September 3, 2010, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


